NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                 ___________

                                       No. 18-3583
                                       ___________

                                 ANDREW FIELDS, III,
                                           Appellant

                                             v.

        UNITED STATES OF AMERICA; FEDERAL BUREAU (of) PRISONS

                       ____________________________________

                     On Appeal from the United States District Court
                         for the Middle District of Pennsylvania
                         (D.C. Civil Action No. 3-18-cv-01169)
                     District Judge: Honorable Malachy E. Mannion
                      ____________________________________

                    Submitted Pursuant to Third Circuit LAR 34.1(a)
                                    May 10, 2019

             Before: KRAUSE, SCIRICA and NYGAARD, Circuit Judges

                              (Opinion filed: May 17, 2019)
                                     ___________

                                        OPINION *
                                       ___________

PER CURIAM




*
 This disposition is not an opinion of the full Court and pursuant to I.O.P. 5.7 does not
constitute binding precedent.
       Pro se appellant Andrew Fields appeals the District Court’s order denying his

petition under 28 U.S.C. § 2241. For the reasons detailed below, we will affirm the

District Court’s judgment.

       Fields was convicted in the United States District Court for the Western District of

Kentucky of possession with intent to distribute cocaine base (count 1), possession of a

firearm by a convicted felon (count 2), and possession of a firearm in furtherance of a

drug-trafficking crime (count 3). See W.D. Ky. Cr. No. 11-cr-0045. The District Court

initially sentenced Fields to concurrent terms of 110 months’ imprisonment on the first

two counts and a consecutive term of 300 months on the third count, for a total term of

410 months’ imprisonment. ECF No. 54. The 300-month sentence on count 3 was a

mandatory minimum. See 18 U.S.C. § 924(c)(1)(C)(i). The Western District of

Kentucky subsequently reduced Fields’s sentences on counts 1 and 2 to concurrent 92-

month terms, see 18 U.S.C. § 3582(c)(2), but did not change the 300-month sentence on

count 3, and Fields’s sentence was therefore reduced to a total term of 392 months’

imprisonment. ECF No. 87.

       Fields then filed a § 2241 petition in the Western District of Kentucky, arguing

that the District Court had reduced his total term of imprisonment to 92 months but that

the Federal Bureau of Prisons (BOP) had not accounted for that reduction in its

calculation of his sentence. The Western District of Kentucky transferred the petition to

the venue of Fields’s confinement, the Middle District of Pennsylvania. See M.D. Pa.


                                             2
Civ. A. No. 18-cv-1169. The District Court denied the petition, and Fields filed a timely

notice of appeal. 1

       Because Fields alleged that the “BOP’s conduct was somehow inconsistent with a

command or recommendation in the sentencing judgment,” it was appropriate for him to

proceed under § 2241. Cardona v. Bledsoe, 681 F.3d 533, 537 (3d Cir. 2012); see also

Blood v. Bledsoe, 648 F.3d 203, 206 (3d Cir. 2011) (per curiam). However, Fields is

mistaken about the extent of his sentence reduction. The Western District of Kentucky’s

order plainly states that his aggregate sentence is 392 months, not 92 months. While it

does appear that the Western District of Kentucky’s docket entry reflecting this order cuts

off in a way that could be read to support Fields’s argument, it is the Court’s order, not

the Clerk’s docket text, that is controlling. See generally Savoie v. Merchants Bank, 166
F.3d 456, 464 (2d Cir. 1999); O’Brien v. Harrington, 233 F.2d 17, 20 (D.C. Cir. 1956)

(per curiam). Nor are we persuaded that the Magistrate Judge somehow reduced Fields’s

sentence in a stray reference in a subsequent report and recommendation that concluded

that the District Court should deny Fields’s § 2255 motion. Fields therefore has not

shown that the BOP has erred in calculating his sentence.

       Accordingly, we will affirm the District Court’s judgment.



1
 We have jurisdiction under 28 U.S.C. § 1291 and exercise de novo review. See Blood
v. Bledsoe, 648 F.3d 203, 206 (3d Cir. 2011) (per curiam). Because Fields is a federal
prisoner challenging the denial of a § 2241 petition, he need not obtain a certificate of
appealability to proceed. See Reese v. Warden Phila. FDC, 904 F.3d 244, 246 (3d Cir.
2018).
                                             3